On Petition For Rehearing.
In a petition for rehearing herein counsel for appellant urges that defendants are estopped from annexing such adjacent territory to the special district, by reason of a judgment entered adversely to them in a prior action involving the validity of certain proceedings for the annexation of the lands here involved and other adjacent territory. We deem it clear that such contention is devoid of merit, for the reason that by such prior annexation proceedings a large amount of territory was sought to be thus annexed, in addition to that involved in the proceedings here in controversy, and the decision of the court annulling-such proceedings and enjoining the proposed annexation of such territory was placed upon the ground that the petition was absolutely null and void and of no effect, and therefore conferred no jurisdiction upon the board of the special district, because such petition was not signed by the requisite number of legal voters of the territory thus sought to be annexed. We fail to see how such decision should operate to estop *467sucb board from thereafter acting upon a legal petition when presented. As before stated, the last petition embraced but a portion of the territory described in the first petition, and the same was signed by all the legal voters therein.
Counsel calls our attention to a New York authority holding that an estoppel in pais may be proven, although not pleaded. While it is unnecessary, in view of our holding as above stated, to determine the rule in such cases, and we will not do so, we respectfully call attention to 8 Enc. Pl. & Pr. p. 7, wherein it is stated that under the Code system the great weight of authority is to the effect that the facts constituting an estoppel in pais, to be available, must, except in a few cases, be specially pleaded.
Petition denied.